Citation Nr: 0520456	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  96-18 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for residuals of a right shoulder arthroscopy with 
acromioplasty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor


INTRODUCTION

The veteran served on active duty from August 1981 to 
November 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted the veteran's claim of 
entitlement to service connection for a right shoulder 
disability and assigned a noncompensable disability rating.

On April 27, 1999, a videoconference hearing was held before 
a Veterans Law Judge (VLJ) who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), 
(c) (West 2002).  A transcript of that hearing has been 
associated with the record on appeal.  The VLJ who conducted 
the hearing is no longer employed at the Board; however, the 
veteran was offered an opportunity to have a hearing before a 
sitting VLJ and declined that offer.

It is noted that the veteran was awarded an increased 
evaluation for his right shoulder disability, from zero to 10 
percent disabling by an April 2003 rating decision.  The 
veteran was later awarded an increased evaluation for his 
right shoulder disability, from 10 to 20 percent disabling by 
an April 2005 rating decision.  Because he continues to 
disagree with the current rating assigned, the claim of an 
increased rating above 20 percent for this disability remains 
at issue on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim remains in controversy where less than the maximum 
available benefits is awarded).  The 20 percent rating was 
effective from November 2, 1994, the effective date for the 
grant of service connection for the veteran's disability.


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  Since the effective date of the grant of service 
connection, the veteran's right shoulder disability has been 
manifested by limitation of motion of his arm to 
approximately shoulder level.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for a right shoulder disability have not been met at any time 
since the effective date of the grant of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 
5201, 5202, 5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.

As discussed below, VA fulfilled its duties to inform and 
assist the veteran on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

A substantially complete application for the veteran's claim 
for service connection was received on November 7, 1994.  
Thereafter, in a rating decision dated in June 1995, the 
veteran's claim for service connection was granted.  The 
veteran thereafter filed a notice of disagreement with the 
initial disability rating for his right shoulder disability.  
Only after that rating action was promulgated did VA, on 
February 10, 2003, and again on April 21, 2003, and on 
September 1, 2004, provide notice to the veteran regarding 
what information and evidence is needed to substantiate his 
claim for a higher rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in 2003 and 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by VA at that time, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After that notice was 
provided, a rating decision, re-adjudicating the veteran's 
claim, was provided to the veteran in April 2005.  This action 
essentially cured the error in the timing of the notice.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated on February 10, 
2003; April 21, 2003; and September 1, 2004, complied with 
these requirements.

Additionally, the Board notes that the letters to the veteran 
properly notified him of his statutory rights.  That is, even 
though the February 10, 2003 and April 21, 2003 letters 
requested a response within 30 days and the September 1, 2004 
letter requested a response within 60 days, a recently 
enacted amendment to the VCAA clarified that the one-year 
period within which evidence may be submitted does not 
prohibit VA from making a decision on a claim before 
expiration of that time period.  38 U.S.C. §§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  The veteran was provided VA examinations in May 1997, 
December 2002, and September 2004 to evaluate the severity of 
his service-connected disability.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Also, VA's efforts have 
complied with the instructions contained in the May 1998, 
August 1998, June 1999, and August 2004 Remands from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.  Any "error" to the veteran resulting 
from this Board decision does not affect the merits of his 
claim or his substantive rights, for the reasons discussed 
above, and is therefore harmless.  See 38 C.F.R. § 20.1102 
(2004).  There is no reasonable possibility that further 
assistance to the veteran would substantiate his claim.  See 
38 C.F.R. § 3.159(d) (2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board has reviewed all of the evidence contained in the 
veteran's claim's file.  That evidence includes the 
contentions by the veteran and his representative, the 
veteran's service medical records, records of VA treatment of 
the veteran from December 1994 to February 2003, the 
veteran's testimony at an April 1999 hearing, and reports of 
VA examinations of the veteran in December 1994, May 1997, 
December 2002, and September 2004.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the extensive 
evidence obtained or submitted in this case.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's discussion below will focus on what the evidence 
shows or fails to show with regard to the veteran's claim.

The veteran has disagreed with the original disability rating 
assigned for his service-connected right shoulder disability.  
There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
distinction may be important in determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in determining whether the veteran has been 
provided an appropriate Statement of the Case (SOC).  Id. at 
126, 132.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id. at 126.  With an increased rating claim, 
"the present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

In an April 2005 Supplemental Statement of the Case (SSOC) 
provided to the veteran, VA evaluated all the evidence of 
record in determining the proper evaluation for the veteran's 
service-connected disability.  VA did not limit its 
consideration to only the recent medical evidence of record 
and did not, therefore, violate the principle of Fenderson.  
Indeed, at that time, VA increased the veteran's disability 
rating for his right shoulder disability from 10 to 20 
percent effective from the date of the grant of service 
connection.  The veteran has been provided appropriate notice 
of the pertinent laws and regulations and has had his claim 
of disagreement with the original rating properly considered 
based on all the evidence of record.  VA complied with the 
substantive tenets of Fenderson in its adjudication of the 
veteran's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2004).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
disability.

The veteran was discharged from service on November 1, 1994.  
The effective date assigned for the award of service 
connection for the veteran's shoulder disability was the 
following day, November 2, 1994.  The Board will address 
whether he was entitled to a higher disability rating from 
that date through the present.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2004), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2004).  An evaluation of the level of disability 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

Regarding musculoskeletal disabilities, such as the veteran's 
right shoulder disability, functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2004).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59 (2004); see DeLuca, 8 Vet. App. 202; see 
also Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(December 12, 1997).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2004); see DeLuca, 8 Vet. App. at 205-06.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2004).

Since the effective date of the grant of service connection, 
the veteran's right shoulder disability has been rated as 20 
percent disabling under Diagnostic Code 5201 for limitation 
of motion of the major arm to shoulder level.  A 30 percent 
disability rating is assigned when there is limitation of the 
motion of the major arm to midway between the side and 
shoulder level.  A 40 percent disability rating is assigned 
when the range of motion of the major arm is restricted to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2004).

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. § 
4.71, Plate I (2004).  With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder.  Id.

Although the evidence shows that the veteran's symptoms of 
his right shoulder disability have increased in severity 
since the effective date of the grant of service connection 
for that disability, the most recent rating decision based 
the assignment of the veteran's disability rating for the 
entire period on the most recent VA examination.  That 
examination depicts the greatest level of severity of the 
veteran's symptoms since the effective date of service 
connection.  At that September 2004 VA orthopedics 
examination, it was noted that the veteran is right hand 
dominant.  The veteran was able to flex his right shoulder to 
160 degrees and abduct it to 90 degrees.  He had internal 
rotation to 70 degrees and external rotation to 70 degrees.  
He reported shoulder pain with lifting the arm above 90 
degrees, extending the shoulder backwards, or rotating the 
upper extremity beginning across the chest.  He denied any 
muscular weakness but had noticed increased stiffness.  He 
took Aleve twice per day to control his pain.  The examiner 
opined that with repetitive motions of the right shoulder 
there would be an increase of 15 percent on the pain and that 
the increased pain would reflect in an additional restriction 
on the motions of the right shoulder of 10 percent.

Based upon the evidence, the Board finds that the 
preponderance of the evidence is against the assignment of a 
disability rating higher than 20 percent for any period since 
the grant of the effective date of service connection.  The 
veteran's symptoms more nearly approximate the criteria for a 
20 percent disability rating that the criteria for a 30 
percent disability rating.  Even with consideration of the 
additional limitation of motion due to the increased pain on 
repetitive motion, described by the examiner at the September 
2004 VA orthopedics examination, the veteran's right arm is 
limited in motion to about the shoulder level.  The next 
higher, 30 percent, rating requires limitation of motion of 
the arm midway between the side and shoulder level, or to 
approximately 45 degrees.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the veteran's 
disability is essentially manifested by pain.  As noted 
above, flexing his arm above 90 degrees caused pain, but was 
possible to 160 degrees.  Plate I of 38 C.F.R. § 4.71 
referred to above shows that 90 degrees of flexion is at the 
shoulder level.  Although the veteran has shown pain on 
motion and repetitive use and some weakness in his right 
shoulder, the Board finds that a 20 percent disability rating 
for his right shoulder considers the veteran's functional 
loss, pain, and weakness resulting from his right shoulder 
disability.

In reaching this decision, the Board has also considered 
other diagnostic codes related to the shoulder; however, 
there is no evidence to support a higher disability rating at 
any time under any other relevant diagnostic code.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2004).  
There is no evidence of ankylosis of scapulohumeral 
articulation required for an evaluation under Diagnostic Code 
5200.  There is no evidence of impairment of the humerus for 
evaluation pursuant to Diagnostic Code 5202.  There is no 
evidence of dislocation of the clavicle or scapula or 
nonunion of the clavicle or scapula with loose movement to 
provide a basis for an increased disability evaluation under 
Diagnostic Code 5203.  Id.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Board notes first that the schedular evaluations for the 
disability in this case are not inadequate.  Higher ratings 
are provided for impairment due to shoulder disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required any recent period 
of hospitalization for his service-connected right shoulder 
disability.

The veteran has reported that he loses approximately eight 
days of work per year because of pain in his right shoulder.  
He also has provided letters from the United States Postal 
Service showing that he was denied employment opportunities 
because of limitations imposed by his right shoulder 
disability.  It is undisputed that the veteran's service-
connected right shoulder disability has an adverse effect on 
his employment, but it bears emphasizing that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155 (West 2002).  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2004).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals of a right shoulder arthroscopy with 
acromioplasty, at any time since the effective date of the 
grant of service connection, is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


